DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 9-13, 15 and 16.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Applicants' arguments, filed 11/23/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satomi et al. (JPH04317656A, Nov. 9, 1992) in view of Shinozaki et al. (US 2011/0244431, Oct. 6, 2011) and Sadakane et al. (US 2015/0342840, Dec. 3, 2015).
Satomi et al. disclose a cement composition containing 5 to 30 parts by weight of a hydraulic compound, 10 to 30 parts by weight of a resin, and 5 to 20 parts by weight of a softener (claim 1). The composition is suitable as a temporary sealing agent (¶ [0013]). Suitable hydraulic compounds include gypsum (i.e. calcium sulfate hydraulic inorganic powder) (¶ [0005]). Suitable resins include vinyl acetate resin (¶ [0006]). Suitable softeners include glycerin (i.e. organic solvent) (¶ [0007]). 
Satomi et al. differ from the instant claims insofar as not disclosing wherein the composition comprises 65% to 85% calcium sulfate and a filler.
However, Shinozaki et al. disclose a dental hydraulic temporary sealing material comprising calcium sulfate and an inorganic filler (abstract). The content of calcium 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 10 to 90% gypsum into the composition of Satomi et al. since Satomi et al. do not disclose wherein 5 to 30 parts by weight hydraulic compound is a critical amount and it was known in the art that 10 to 90% hydraulic compound is an effective amount in that it provides a temporary sealing composition with sufficient setting reaction and proper adhesiveness and strength as taught by Shinozaki et al. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. 
prima facie obvious to one of ordinary skill in the art to have incorporated the inorganic filler of Shinozaki et al. into the composition of Satomi et al. motivated by the desire to give strength to the composition as taught by Shinozaki et al.  
The combined teachings of Satomi et al. and Shinozaki et al. do not disclose wherein the composition comprises an ion sustained-release glass coated by a silane compound.
However, Sadakane et al. disclose a dental resin temporary sealing material composition (¶ [0001]). In the case where the dental resin temporary sealing material composition contains ion sustained-release glass, the dental resin temporary sealing material composition has a preventative function such as suppressing decalcification of the tooth substance by releasing various ions toward the tooth substance of the cavity walls (¶ [0012]). The composition comprises 3% to 21% by weight of a filling material (¶ [0008]). The filling material may be an ion-sustained-release glass (¶ [0009]). Preferably, the ion sustained-release glass sustained-releases a fluoride ion, and further sustained-releases at least one type from among a strontium ion, an aluminum ion, and a borate ion (¶ [0011]). The particle diameter of the ion-sustained release glass is in the range of 0.01 µm to 100 µm (¶ [0025]). To enhance the ion sustained releasability from the ion sustained-release glass, it is preferable to surface-treat the glass surface for functionalization to increase the ion sustained releasability. Specific examples of the surface treatment material used in the surface treatment include a silane compound (¶ [0026]). The silane compound is expressed by general formula (1):

    PNG
    media_image1.png
    101
    152
    media_image1.png
    Greyscale

2, with respect to the glass (¶ [0032]). 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 3% to 21% of the ion-sustained-release glass of Sadakane et al. into the composition of Satomi et al. motivated by the desire to provide the composition with a preventative function such as suppressing decalcification of the tooth as taught by Sadakane et al.


Response to Arguments
Applicant argues that in order to optimize an amount of a component in the reference's composition, there must first be an overlapping range. 
The Examiner disagrees. MPEP 2144.05 (II)(A) does not state that there must be an overlapping range to optimize an amount of a component in the reference's composition. MPEP 2144.05 (II)(A) states that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Thus, an amount may be optimized when the general conditions are disclosed in the prior art and an overlapping range is not required. As such, Applicant’s argument is unpersuasive. 


The Examiner does not find Applicant's argument to be persuasive. As discussed above, MPEP 2144.05 (II)(A) does not state that there must be an overlapping range to optimize an amount of a component in the reference's composition. As such, Applicant’s argument is unpersuasive.

 Applicant argues that Satomi et al. teaches away from the claimed amount of hydraulic compound. 
The Examiner disagrees and does not find Applicant's argument to be persuasive. As discussed in the previous office action, Satomi et al. disclosing an amount outside of the claimed range does not mean that the claimed range is not obvious since it is obvious to one of ordinary skill in the art to optimize ranges. As discussed in the rejection, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated 10 to 90% gypsum into the composition of Satomi et al. since Satomi et al. do not disclose wherein 5 to 30 parts by weight hydraulic compound is a critical amount and it was known in the art that 10 to 90% hydraulic compound is an effective amount in that it provides a temporary sealing composition with sufficient setting reaction and proper adhesiveness and strength as taught by Shinozaki et al. As such, Applicant’s argument is unpersuasive.


The Examiner disagrees and does not find Applicant's argument to be persuasive. As discussed in the previous office action, Satomi et al. does not disclose wherein the amount of hydraulic compound cannot be higher or lower than the 5 to 30% range disclosed. However, Satomi et al. does provide such disclosure for the resin and the softening agent in paragraph [0008]. Therefore, one of ordinary skill in the art would not have not been motivated to optimize the amount of hydraulic compound disclosed by Satomi et al. Also, Satomi et al. disclose in paragraph [0004] wherein the specific ratio is used to obtain a cement composition that is a safe gingival filler that has excellent adhesiveness and is hardly disintegrated. As discussed in the rejection, Shinozaki et al. disclose a dental hydraulic temporary sealing material comprising 10 to 90% calcium sulfate (i.e. hydraulic compound) and wherein the dental hydraulic temporary sealing material has proper adhesiveness and strength. Thus, since the amount of hydraulic compound of Satomi et al. is used to obtain a composition with excellent adhesiveness and is hardly disintegrated and the 10 to 90% hydraulic compound disclosed by Shinozaki et al. also produces such composition, it would have been obvious to one of ordinary skill in the art that the amount of hydraulic compound disclosed by Shinozaki et al. is suitable and effective for the composition of Satomi et al. As such, Applicant’s argument is unpersuasive.


The Examiner disagrees. As discussed above, Satomi et al. does not disclose wherein the amount of hydraulic compound cannot be higher or lower than the 5 to 30% range disclosed. However, Satomi et al. does provide such disclosure for the resin and the softening agent in paragraph [0008]. As such, Applicant’s argument is unpersuasive.

Applicant argues that the recited amount of 65.0-85.0% of a hydraulic inorganic powder in claim 9 is a critical range that demonstrates unexpected results in terms of curing and sustained release of ions over the art. 
The Examiner does not find Applicant's argument to be persuasive. As discussed in the previous office action, Shinozaki et al. (US 2011/0244431) disclose in paragraph [0015] wherein the amount of calcium sulfate affects the setting reaction. Therefore, it is expected that varying the amount of calcium sulfate will vary the initial setting ability. Applicant has not shown wherein the difference in initial setting ability amount between the Examples and Comparative Example 3 is of statistical significance. In other words, it is not clear how the initial setting amount in the Examples makes the claimed invention advantageous compared to Comparative Example 3. Also, it is not clear how the claimed amount of hydraulic inorganic powder is unexpected in terms of sustained ion release. Comparative Example 3 appears to have similar ion release amounts as the Examples. As such, Applicant’s argument is unpersuasive. 
In addition, purely arguendo, even if the claimed invention is unexpected based off of Applicant’s showing, instant claim 9 is not commensurate in scope with the 


Conclusion
Claims 9-13, 15 and 16 are rejected.
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612